                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

TERRY A. COLLINS

               Plaintiff,

                                               Case No. 2:18-cv-592
                                               Chief Judge Edmund A. Sargus, Jr.
        v.                                     Chief Magistrate Judge Elizabeth P. Deavers


DRAKE E. BENNETT, et al.,

               Defendants.

                                             ORDER

        Plaintiff and Defendants Drake Bennett and William Hughes have filed a joint motion,

unopposed by Defendant Jeremy Tuttle, for leave to depose Plaintiff and two alleged witnesses

to the assault giving rise to the claims in this action. (ECF No. 29.) Plaintiff and one witness,

Jacob D. Montgomery, are currently incarcerated at Southern Ohio Correctional Facility, and the

other witness, Shawn L. Nooks, is currently incarcerated at Lebanon Correctional Institution.

(Id.)

        The joint motion (ECF No. 29) is GRANTED. The parties may depose Plaintiff, Jacob

D. Montgomery, and Shawn L. Nooks on such terms and conditions as the institutions shall

impose. Fed. R. Civ. P. 30(a)(2)(B).

        IT IS SO ORDERED.



Date: April 9, 2019                               /s/ Elizabeth A. Preston Deavers
                                              ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
